PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/282,635
Filing Date: 22 Feb 2019
Appellant(s): Dougherty et al.



__________________
Derek Abeyta
For Appellant


EXAMINER’S ANSWER





2/10/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
(2) Response to Argument
Appellant argues that the three filed declarations (A, B, C, respectively) provide further evidence in support of patentability by presenting various “objective indicia or nonobviousness” relevant to a) long-felt need and failure of others, and b) commercial success.
With regard to “long-felt need”, the affidavits state that the claimed subject matter solved a problem that was long standing in the art.  However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.
With regard to “commercial success”, there is no nexus to the merits of the claimed invention.  The feature that creates the “commercial success”, i.e. the retractable reel, was known in the prior art as stated in the final office action and therefore no nexus exists.
VelEau in view of Jurries with regard to claims 1, 4-9, 11 and based upon VelEau in view of Jurries and further in view of Jaegar et al with regard to claims 2-3, 10, as set forth in the last Office action because: 
The affidavits include(s) statements which amount to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness, i.e. that Jurries teaches a hydration pack with retractable hose back to the hydration pack and supports the combination with any hydration pack.  Since claim 1 merely claims a beverage container “for a motorcycle”, i.e. for use with a motorcycle, a person of ordinary skill would have been motivated to combine the teachings of Jurries with VelEau and use with a motorcycle with a reasonable expectation of success, for the purpose of providing a hydration system for use with a motorcycle that will allow a user to control their hydration hose while riding, making it easier and safer to grab a drink while operating their vehicle.
For the above reasons, it is believed that the rejections should be sustained.
Whether claim 1 is unpatentable under 35 U.S.C. § 103(a) over “Showers Pass VelEau 42 Hyrdration System “ (hereinafter VelEau ) in view of “Retractable Reel Controls Your Hydration Tube” by Amy Jurries (hereinafter Jurries ).
Whether dependent Claims4-9 and 11 are unpatentable under 35 U.S.C. § 103(a) over VelEau in view of Jurries. 
VelEau discloses the invention substantially as claimed including a beverage container (hydration pack) and mounting system capable of being attached to a motorcycle having a fuel tank located between its handlebars and seat, the beverage container comprising: a container fastener for fastening the beverage container to an upper surface of the fuel tank; a reservoir for containing liquid within the beverage container; a hose with bite-valve coupled to the reservoir for providing access to the liquid, the hose extending through an opening in an outer surface of the beverage container; a plurality of anchors (VelEau shows a plurality of anchor straps for mounting hydration pack system) located at a plurality of locations on an outer surface of the beverage container. VelEau further discloses a magnetic quick connect for releasable attachment and use from an operator, a spring-biased, retractable reel comprising a hose fastener for fastening a retraction line of the retractable reel to a distal end of the hose; and a reel fastener for fastening the retractable reel to a selected anchor among the plurality of anchors; and wherein the retractable reel being configured for retractably engaging the distal end of the hose such that when a rider releases the distal end of the hose, a drinking valve at the distal end of the hose retracts to a position proximate the selected anchor (VelEau provides video disclosure demonstrating claimed features and their operation).  VelEau discloses the hydration with magnetic quick connect and retractable reel and further shows a hydration pack mounted to the saddle of a vehicle, but does not explicitly disclose the hydration system mounted to a motorcycle fuel tank.  
Jurries discloses that the VelEau hydration system is adaptable to work with any hydration backpack. It would have been obvious to one having ordinary skill in the art before Jurries with the hydration pack system of VelEau.  
In support of the above rejection, the Examiner points out that the video demonstrates a hydration pack used with a bicycle and having a retractable hose.  Jurries teaches a hydration pack with retractable hose back to the hydration pack and supports the combination with any hydration pack.  Since claim 1 merely claims a beverage container “for a motorcycle”, i.e. for use with a motorcycle, a person of ordinary skill would have been motivated to combine the teachings of Jurries with VelEau and use with a motorcycle with a reasonable expectation of success, for the purpose of providing a hydration system for use with a motorcycle that will allow a user to control their hydration hose while riding, making it easier and safer to grab a drink while operating their vehicle.
4a The secondary reference to Jurries is superfluous when used together with the primary reference VelEau.
While primary reference to VelEau discloses a hydration pack attached to a vehicle and has a retractable reel attached to the bite valve, it pulls the bite valve back to the vehicle and not back to the hydration pack which is one of the inventive features.  The secondary reference to Jurries teaches a retractable reel for a bite valve that retracts back to the hydration pack and further states that such design may be used with any hydration pack, therefore lending support to combining with VelEau.
4b The Office erred when concluding that a person having ordinary skill in the art could have arrived at applicant’s claim by modifying VelEau in view of Jurries.
As stated in the response above (see 4a), Jurries teaches the bite valve retracted to the hydration pack that VelEau was missing.  Both VelEau and Jurries are analogous art and it would require only routine skill in the art for one having ordinary skill to combine the references to arrive at the invention of claim 1.
4c The Office erred in articulating a reason to modify the VelEau system in view of Jurries to arrive at Appellant’s claim.
As stated in the response above (see 4a), Jurries teaches the bite valve retracted to the hydration pack that VelEau was missing.  Both VelEau and Jurries are analogous art and it would require only routine skill in the art for one having ordinary skill to combine the references to arrive at the invention of claim 1.
4d The Office erred in its proposed modification of the VelEau system as it would render the VelEau unsuitable for its intended purpose.
As stated above (see 4a), Jurries teaches a missing function of the primary reference of VelEau.  Simply modifying hydration pack of VelEau with a retractable reel of Jurries does not render VelEau unsuitable, but rather demonstrates that an obvious modification requiring only routine skill in the art would produce a hydration pack with a retractable reel that functions like the claimed invention.
4e The Office erred by not considering the claim as a whole.
Claim 1 is directed towards a beverage container “for a motorcycle”, i.e. for use with a motorcycle and capable of being fastened to an upper surface of the fuel tank.  In its broadest, reasonable interpretation, a hydration pack capable of use with and fastened to a motorcycle.  The claims are not directed to the combination of a hydration pack and a motorcycle and the hydration pack of VelEau, modified by Jurries, presents a hydration pack having the claimed structural features of the invention of claim 1 which is capable of being fastened to a specific location on a motorcycle.
For the above reasons, it is believed that the rejections should be sustained.
With regard to claims, 4-5, VelEau discloses a plurality of anchors for mounting the hydration pack system and plurality anchors for the magnetic quick connect, retractable hose reel. Such locations comprising a left-side location providing access to the hose with a rider's left hand; and a right-side location providing access to the hose with the rider's right hand; and wherein the locations provide openings configured to slidably engage the hose, such that a rider can lengthen or shorten a length of a portion of the hose that extends outside the beverage container by sliding the hose through the opening (see VelEau figures and video).
With regard to claims 8-9, VelEau 
Whether dependent Claims 2, 3, and 10 are unpatentable under 35 U.S.C. § 103(a) over VelEau in view of Jurries and further in view of U.S. Patent Application Publication No. 2018/0035787 to Jaeger et al. (hereinafter “Jaeger”).
As discussed above and with regard to claims 2-3, 10, VelEau in view of Jurries discloses the invention substantially as claimed including a beverage container (hydration pack) and mounting system capable of being attached to a motorcycle having a fuel tank located between its handlebars and seat; the hydration pack system having a quick connect for hydration hose, but does not disclose a thermal insulation layer between the hydration reservoir and the outer surface of the beverage container for providing thermal insulation for the liquid. Thermal insulation for hydration pack systems are well known and common in the art. Jaeger teaches the use of such an insulated sleeve (PAR 0173 discloses the use of an insulated sleeve, i.e. a removable insulation layer). It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to apply the well-known teachings of Jaeger to the hydration pack system of VelEau. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of keep liquid cool and insulating from warmer temperatures while riding.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/BRIAN D NASH/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
Conferees:

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.